859 F.2d 149Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Vincent COLICCHIO, Jr., Vincent Colicchio, Jr., Son and Heirin the Interests and Estates of Vincent Colicchio,Sr., deceased, and of Armida Colicchio,deceased, Plaintiffs-Appellants,v.FORT WASHINGTON REHABILITATION CENTER, Fort WashingtonRehabilitation Center, Incorporated, and Mr. Robert A.Ortenzio, Fort Washington Rehabilitation Center,Incorporated, Resident Agent, the Corporation Trust,Incorporated, Fort Washington Rehabilitation Center,Incorporated, A State of Delaware Corporation, Defendants-Appellees.
No. 88-3983.
United States Court of Appeals, Fourth Circuit.
Submitted July 29, 1988.Decided Sept. 15, 1988.Rehearing Denied Dec. 14, 1988.

Vincent Colicchio, Jr., appellant pro se.
Ronald Sheldon Landsman, for appellees.
Before K.K. HALL, JAMES DICKSON PHILLIPS, and WILKINS, Circuit Judges.
PER CURIAM:


1
Vincent Colicchio appeals from the district court's order dismissing his complaint filed under 28 U.S.C. Sec. 1332.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Colicchio v. Fort Washington Rehabilitation Center, C/A No. 87-529-H (D.Md. Feb. 2, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.  Appellant's motions objecting to the adequacy of appellee's disclosure statement are denied, as is appellee's request for sanctions.


2
AFFIRMED.